DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the distal portion of the sleeve” and “the distal portion of the elongate member".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6,  12-14  and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. 2016/0095733.  Noting figure 27A-27B for example, Sharma et al. discloses the invention as claimed comprising:

    PNG
    media_image1.png
    271
    474
    media_image1.png
    Greyscale



A surgical instrument (2700) for abdominal placement of movement restriction devices, adapted to restrict the movement of the cardia sphincters), for use in surgical procedure for treating reflux disease in a patient, the instrument comprising:
	a sleeve (2702);  
a holding device (e.g. 2715) configured to engage the movement restriction device, wherein the holding device is configured to be placed within the sleeve and be dis-placeable in relation to the sleeve; a first handling portion connected to the sleeve, and a second handling portion connected to the holding device; 
wherein the handling of at least one of the first (2705) and second (2706) handling portion creates relative displacement of the holding device in relation to the sleeve, which disengages the holding device from the movement restriction device for performing the placement of the movement restriction device.   
It is noted that the italicized claim language is deemed as functional language.  MPEP 2114 states in part “.."[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim….”.
Regarding claim 2, Sharma et al. further discloses that the instrument comprises
a distal portion (2708-2709)  configured to enter the body of the patient in use, and a proximal portion, configured to remain outside of the body of the patient in use, wherein the holding device is positioned in the distal portion and the first and second handling portions are positioned in the proximal portion. 
	Regarding claim 3, the holding device (2715) is positioned on an elongated member (2716) connected to the second handling portion. Regarding claim 4, the holding device protrudes;  Regarding claims 5-6, 12-14, 20 this language is functional and speaks to how the device functions, and further adds no additional distinguishing structure to the claims.

Allowable Subject Matter
Claims 7-9, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 3, 2022